Motion for a stay and for leave to prosecute appeals as a poor person granted only to the extent of permitting the appeals to be heard upon the original records, without printing the same, but upon printed appellant’s points; the original records and appellant’s printed points to be filed on or before October 6, 1960, with notice of argument for October 18, 1960, said appeals to be argued or submitted together when reached. In all other respects, the motion is denied. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.